         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  SHIRLEY JAMERSON,

                    Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE

                                                                                  CASE NUMBER:            CV420-015
                                            V.

                  SAVANNAH FBI; ATLANTA FBI; JOHN HUBBARD, in
                  his Official Capacity; CHIEF MINTOR, in his Official
                  Capacity; and GEORGIA FBI,

                    Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that in accordance with this Court's Order dated March 10, 2020 adopting the Report and

                     Recommendations of the U.S. Magistrate Judge as the opinion of this Court, the Plaintiff's

                     Complaint is dismissed without prejudice. This case stands closed.




            03/10/2020                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
